               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 LANCE DELK,

                       Petitioner,
                                                    Case No. 18-CV-1948-JPS-JPS
 v.

 SHERIFF RICHARD SCHMIDT,
                                                                     ORDER
                       Respondent.


       Petitioner filed this action on December 10, 2018 pursuant to 28

U.S.C. § 2241. (Docket #1). He alleges that his right to a speedy trial has been

violated in an ongoing criminal proceeding in Milwaukee County Circuit

Court. Id. Petitioner also complains that his detention is unlawful because

a certain form was not signed by a judge. Id. On January 4, 2019, Magistrate

Judge William E. Duffin screened the petition. (Docket #7). He

recommended that the petition be denied because Petitioner has plainly

failed to exhaust his state court remedies, which is required before a federal

court can hear his habeas claims. Id.

       On January 17, 2019, Petitioner filed a motion asking that he be

permitted to withdraw his petition. (Docket #9). The Court will treat the

motion as a notice of voluntary dismissal. Fed. R. Civ. P. 41(a)(1)(A)(i).

Petitioner’s motion does not take issue with Magistrate Duffin’s analysis or

recommendation. (Docket #9). Nevertheless, because the voluntary

dismissal Plaintiff seeks would be without prejudice, just like Magistrate

Duffin’s recommended dismissal for failure to exhaust state court remedies,

the Court will grant Petitioner’s request to dismiss this action.
      Accordingly,

      IT IS ORDERED that Petitioner’s motion for voluntary dismissal

(Docket #9) be and the same is hereby GRANTED; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice.

      Dated at Milwaukee, Wisconsin, this 31st day of January, 2019.

                                BY THE COURT:



                                ____________________________________
                                J. P. Stadtmueller
                                U.S. District Judge




                              Page 2 of 2
